Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/16/2022 has been entered. Claims 1-17 remain pending in the application. Applicant’s amendments to the claims have overcome each and every specification objection, claim objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 04/01/2022.
Specification
The substitute specification filed 06/16/2022 has been entered.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not in a single paragraph, includes a Title, and provides reference to figure 1.  Also, it contains legal phraseology such as “said” and “comprises”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 12 is objected to because of the following informalities:  in line 2, should be “of the closure member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimamura (JP 2004154559).
Regarding Claim 1, and 10-11, Shimamura, in the same field of endeavor, discloses a device for packaging and dispensing a product (Figure 1), comprising a container 1 delimiting an internal reservoir (figure 1; labeled below) for storing said product, 
a screen (Figure 1-3; 2) that is secured to the container and comprises a wall (the screen is designated as a partition plate creating a wall between the orifices and protrusions; see Figure 3; (Paragraph [0017]) provided with at least one dispensing through-orifice (Figure 3; 5) in direct fluidic communication with the internal reservoir of the container, and 
a closure member (figure 1; 3) that is movable between an open position and at least one closed position of said dispensing orifice and of the internal reservoir of the container, 
wherein the wall of the screen is delimited axially by an upper face (labeled below) oriented axially toward the closure member and an opposite lower face (Labeled below) which is oriented axially toward the reservoir of the container
a metering chamber (defined below the screen (2) and above the storage portion (12) and the amount for adhesion may be set to a desired amount; Paragraph [0022]-[0223]) for metering said product is delimited axially between the wall of the screen 2 that is provided with said dispensing orifice 5 and a wall of the closure member 3 in said closed position, and at least one of said walls of the screen and the closure member comprises a plurality of reliefs 6 projecting into the metering chamber (Figure 5; Paragraph [0018]). 

    PNG
    media_image1.png
    332
    540
    media_image1.png
    Greyscale

Regarding Claim 2, Shimamura does not disclose the reliefs 6 of said wall bear axially against the wall of the screen 2 in said closed position of the closure member (see Figure 2).
Regarding Claim 3, Shimamura discloses an alternative embodiment where the reliefs 6 are in the form of concentric ribs with an annular overall shape (figure 8).
Regarding Claim 7, Shimamura discloses the wall 2 of the screen has a flat shape (figure 5).
Regarding Claim 8, Shimamura discloses the wall 2  of the screen has a concave shape on the side of the closure member (the wall is defined by the applicator (4); Figure 5).
Regarding Claim 9, Shimamura discloses the reliefs 6 are distributed over the wall 2 of the screen in different radial planes with respect to a longitudinal axis of the container (figures 5).
In regards to Claim 12, Shimamura discloses the closure member 3 comprises an end wall (the lower end of the applicator as shown in Figure 1, is an end wall of the closure member 3) forming said wall of the closure which delimits the metering chamber (a chamber defined in between the element (2) and an applicator member (4)) together with the wall 2 of the screen.
Regarding Claim 13, Shimamura discloses wherein the wall 2 of the screen is rigid (said wall keeps it shape, it is considered thus to be rigid).
Regarding Claim 14, Shimamura discloses the closure member 3 is fixed to the screen in a removable manner (Figure 1).
Regarding Claim 15, Shimamura discloses the closure member is rotatable about an articulation axis transverse to a longitudinal axis of the container (Abstract).
Regarding Claim 16, Shimamura discloses a device for packaging and dispensing a product (Figure 1), comprising a container 1 delimiting an internal reservoir (figure 1; labeled below) for storing said product, 
 a screen (Figure 1-3; 2) that is secured to the container and comprises a wall (the screen is designated as a partition plate creating a wall between the orifices and protrusions; see Figure 3; (Paragraph [0017]) provided with at least one dispensing through-orifice (Figure 3; 5) in direct fluidic communication with the internal reservoir of the container, and 
a closure cap (figure 1; 3) that is movable between an open position and at least one closed position of said dispensing orifice and of the internal reservoir of the container, the closure cap comprising an end wall 4 that extends radially (see Figure 1), 
wherein a metering chamber for metering said product is delimited axially between the wall of the screen 2 that is provided with said dispensing orifice 5 and the end of the wall of the closure cap 3 in said closed position, 
and at least one of said wall of the screen and of the closure cap comprises a plurality of reliefs 6 projecting into the metering chamber (Figure 5; Paragraph [0018]), wherein the plurality of reliefs 6 comprise a free end (see figure 5), and 
wherein the free end of the plurality of reliefs of said wall bear axially against the other wall of the screen (Figure 5) and of the closure cap in said closed position of the closure cap (Figure 1 shows the closed position where the cap end (4) bears against the reliefs).
Claims 1, 4 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rizzo (US 6053183).
Regarding Claim 1, Rizzo, in the same field of endeavor, discloses a device for packaging and dispensing a product (abstract), comprising a container 30 delimiting an internal reservoir 33 for storing said product, 
a screen 11 that is secured to the container and comprises a wall (the screen is designated as a partition plate creating a wall between the orifices and the closure member 14; Figure 4) provided with at least one dispensing through-orifice 4 in direct fluidic communication with the internal reservoir of the container, and 
a closure member 14 that is movable between an open position and at least one closed position of said dispensing orifice 4 and of the internal reservoir of the container 30 (column 3, Lines 1-20)
wherein the wall of the screen is delimited axially by an upper face (labeled below) oriented axially toward the closure member and an opposite lower face (Labeled below) which is oriented axially toward the reservoir of the container
a metering chamber (labeled below) for metering said product is delimited axially between the wall of the screen 11 that is provided with said dispensing orifice 4 and a wall of the closure member 14 in said closed position (figure 4), and at least one of said walls of the screen and the closure member comprises a plurality of reliefs (circled below) projecting into the metering chamber (Figure 4). 

    PNG
    media_image2.png
    437
    520
    media_image2.png
    Greyscale

Regarding Claim 4, Rizzo discloses the metering chamber (labeled above) is radially delimited by at least one sealing skirt 8 of the wall of the screen 11, which presses axially against the wall of the closure member 14.
Regarding Claim 17, Rizzo discloses a device for packaging and dispensing a product (Figure 4), comprising a container 30 delimiting an internal reservoir 33 for storing said product, 
a screen 11 that is secured to the container and comprises a wall (the screen is designated as a partition plate creating a wall between the orifices and product; see Figure 4) provided with at least one dispensing through-orifice 4 in direct fluidic communication with the internal reservoir of the container, and 
a closure member 14 that is movable between an open position and at least one closed position of said dispensing orifice and of the internal reservoir of the container (Column 3, Lines 1-20), 
wherein the wall of the screen is delimited axially by an upper face (labeled above) oriented axially toward the closure member and an opposite lower face (Labeled above) which is oriented axially toward the reservoir of the container
a metering chamber (labeled above) for metering said product is delimited axially between the wall of the screen 11 that is provided with said dispensing orifice 4 and a wall of the closure member 14 in said closed position (see Figure 4) 
and at least one of said walls of the screen and the closure member comprises a plurality of reliefs (circled above) projecting into the metering chamber (labeled above)
wherein the screen comprises at least one sealing skirt 7’ that extends axially from the upper face of the wall of the screen (see Figure 4) and that radially delimits the metering chamber (labeled above), the sealing skirt being offset radially outwards with respect to the reliefs (see Figure 4) and to said dispensing through-orifice 4, and wherein the sealing skirt comprises a free end (the end of 7’), and
wherein, in said closed position of the closure member (Figure 4), the free end of the sealing skirt presses axially against the wall of the closure member 14 (see where the end of 7’ presses against 16) and the free end of the reliefs (labeled above) of said wall bear axially against the wall of the screen and of the closure member (See Figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo further in view of Gueret (US 6293286).
Regarding Claim 5, Rizzo discloses the metering chamber (labeled above) is delimited radially by a sealing skirt 9 of the wall of the closure member, which fits together with the sealing skirt of the wall of the screen in said closed position (Figure 4). However, Rizzo does not disclose the sealing skirts fit together in a leaktight manner.
Gueret, in the same field of endeavor discloses a compact 1 containing a powder cosmetic (P). Further Gueret discloses the compact is sealed (abstract) so that the product does not leak. It would have been obvious to one of ordinary skill in the art to have modified Rizzo’s sealing skirts with Gueret’s seal in order to the product to keep for a longer period of time.
Regarding Claim 6, Shimamura does not disclose the closure member comprises an additional sealing skirt 16’ which is separate from said sealing skirt 8 and 9 and which fits in a leaktight manner over the screen in said closed position of the closure member. However, Rizzo does not disclose the sealing skirts fit together in a leaktight manner.
Gueret, in the same field of endeavor discloses a compact 1 containing a powder cosmetic (P). Further Gueret discloses the compact is sealed (abstract) so that the product does not leak. It would have been obvious to one of ordinary skill in the art to have modified Rizzo’s sealing skirts with Gueret’s seal in order to the product to keep for a longer period of time.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
In regards to applicant’s arguments that Shimamura does not disclose a metering chamber that is axially delimited, as claimed in Claim 1. In regards to the metering chamber, the metering chamber is defined in Figure 1 by the chamber between the element of the screen 2 and the applicator member 4. A metering is to allow a certain amount of product within the reservoir, so the device does not overflow, the applicator 4 allows for this when inserted into the device.  The claim does not have enough structural language to differentiate applicant’s invention from the reference.
In regards to Claim 16 and 17, the claims are rejected as shown above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772